Citation Nr: 1102286	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for mechanical 
low back pain with degenerative joint disease, status post fusion 
with restless leg syndrome.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 
1998.

This matter comes before the Board on appeal from a December 2007 
rating decision issued by the Department of Veterans' Affairs 
(VA) Philadelphia, Pennsylvania, Regional Office (RO), which 
denied a higher rating for mechanical low back pain with 
degenerative joint disease, status post fusion with restless leg 
syndrome.  

In October 2010, the Veteran provided testimony at a hearing held 
before a Veterans Law Judge at a Travel Board hearing at the RO.  
A transcript of that hearing has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.

In a December 2007 statement, the Veteran indicated that he was 
referred to the Heart of Lancaster Medical Center for a 
computerized tomography (CT) Myelogram on November 23, 2007 by 
the Manhattan VA neurosurgery department at the New York Harbor 
Healthcare System.  He submitted a copy of December 2007 and 
January 2008 VA neurosurgery outpatient treatment notes, but he 
did not send the records from his November 2007 CT Myelgram.  
Such records may be of significant probative value in determining 
the severity of the Veteran's low back pain.

During his October 2010 Travel Board hearing, the Veteran 
testified that he was hospitalized at Ephrata Community Hospital 
after presenting to the emergency room for a bowel blockage as a 
result of the morphine that he took for his back.  He stated that 
he was hospitalized for 1 week beginning September 10, 2010.  
Though the hospitalization was not a direct result of the low 
back disability, the records may include subjective complaints or 
objective findings of low back pain that may be of significant 
probative value in determining the severity of the current 
disability.

The RO also should obtain and associate with the claims file all 
outstanding VA and private medical records connected with the 
Veteran's claim.  On remand, the RO should contact the Veteran 
and his representative for information about all medical 
providers in order to obtain medical records not already in the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
obtain the names and addresses of all health 
care providers, VA and non-VA, who have 
provided any pertinent low back treatment 
since August 2007.  Specifically of interest 
are any treatment records/computerized 
tomography (CT) myelogram reports by the 
Heart of Lancaster Medical Center from 
November 23, 2007 and emergency room and 
inpatient treatment notes by the Ephrata 
Community Hospital beginning on September 10, 
2010.  After the Veteran has signed the 
appropriate releases, those reports not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  A specific search should be conducted for 
treatment records from August 2007 at the 
Lebanon and Manhattan VA Medical Centers.  
All attempts to procure the records should be 
documented in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


